Exhibit 10.2


[Company Letterhead]










April 28, 2017


Mr. Victor Herrero
Guess?, Inc.
1444 South Alameda Street
Los Angeles, California 90021


Re:    Amendment to Employment Agreement


Dear Victor:


Reference is made to that certain Executive Employment Agreement entered into by
and between you and Guess?, Inc., a Delaware corporation (the “Company”), dated
July 7, 2015 (your “Employment Agreement”). This letter amendment (this
“Amendment”) sets forth the agreement by and between you and the Company as
follows. Capitalized terms used in this Amendment that are not defined in this
Amendment are used as defined in the Employment Agreement.
With respect to the equity awards contemplated by Section 6(c) of the Employment
Agreement, effective with Fiscal Year 2018 the target grant date fair value of
your annual Additional Equity Grant will be not less than 233% of your Base
Salary in effect at the time of grant.
Your Employment Agreement (as modified by this Amendment) otherwise remains in
full force and effect. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
You and the Company have caused this Amendment to be duly executed and delivered
on the day and year first above written.
 
Guess?., Inc.,
 
 
a Delaware corporation
 
 
 
 
 
/s/ Jason Miller
 
 
By: Jason Miller
 
 
Its: General Counsel and Secretary
 
 
 
 
 
/s/ Victor Herrero
 
 
Victor Herrero
 
 
 
 





 